Title: To Benjamin Franklin from Isaac Norris, 20 September 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend BF
            Fairhill Septr. 20 1760
          
          Since my Last 24 and 27 August which acknowledged your Several Letters to the 14 of June last I have received the 27th and PS. 29 June and Copy with addition of the 12th July. These acknowledgments of Dates may be satisfactory to know what Letters have fal’n [fallen] into right Hands for it is certain some of those wrote by Captain House got to Philadelphia and there sent open to the Persons to whom they were directed, at least I know it to be so in my own Case for a few Days ago I received Robt. Charles’ Letter directed to me dated the 1st of November 1759 with the Report of the Lords of Trade and Order to Sir Wm. Johnson upon Our Indian Affairs under Cover and a few Lines from N. Scull and it is as certain that to this Day I have not received your Original Letter by Captain House. It is said that Mr. Chatelleau neglected the Letters after tiring or diverting himself with some of them and that a Son of Ralph Asheton took the Opportunity of securing the rest to divert the People here, but I do not warrant the Story nor do I so much as know the young man.
          It is difficult to assign any Reasons the Chief Justice could have to enquire of my Brother in the Street “whether the Letters which were in Mr. Scull’s Hands belonging to me were ever sent and whether he [my Brother] had seen or heard of any such being sent.” They were not at that Time but came about, a Week after opened as I have said above without any Account or Apology for that Letter’s comming to me in that Manner nor any Information how he came by it, Only barely telling me these Papers had been some Time with him and he was prevented by Sickness from sending them sooner. I have not seen Nicholas Scull since to make further Enquiry, but how he came by those Papers may very easily be guest at, as the Gentlemen could not keep their own Secrets.
          
          I received besides the Letters I have mentioned above a long encouraging Letter by your Son dated the 15th of July. I have it not by me as I thought it necessary to forward it to Town to stop the Uneasinesses which began to appear in the People under the Fears of having £200,000 of Blank Paper scattered among them instead of Mony. I hope it will have a good Effect, tho’ I had tollerably digested in my own Mind a pretty good Security for sinking most or all those Bills out of the Mony allowed by Parliament with what we have Reason [to] expect the next Year and had drawn a Bill at the Desire of the Committee for that Purpose which is now in the Hands of the Committee and the Mode assented to unanimously by the House by which you will, if they approve of the Bill, have Power to purchase Stocks bearing an Interest till drawn out for the Use of the Publick by Bills of Exchange free from the Objections made by the Bank, who no Doubt are best acquainted with their own Modes, and thought they had sufficient for refusing to take our Mony on the terms of the last Law.
          I am now fully engaged on the short Adjournment the House have made now near the Expiration of the Assembly Year and shall close this Letter, to go by a Vessel via Bristol, especially as the Business of the Assembly is not finished.
          Pray make my Complements to your Son for the seasonable Care he has taken to forward Intelligence of so much importance to us.
          I send inclosed a third Bill of Exchange J. Hunter on Thomlinson &c. No. 1876 for £100. Sterling. I have forborn the purchase of another in Hopes the Exchange might lower a little but I see no signs of it tho’ I think they will not rise. I am &c.
          
            NB did not send the above but instead thereof wrote the following Letter by a Snow of John Taylors to Bristol vizt.
            NB I sent this Letter to Town hearing the Vessel would sail—but going to Town to the Assembly on the 22d I found it was not [delivered] by CN. so that I took the Letter back and opend it—but did not send it. Instead of which I wrote the Letter that follows this. Via Bristol dated 26. September.
            did not send this Letter
          
        